02/11/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0590


                                        DA 21-0590
                                     _________________

GRANITE COUNTY, MONTANA, a political
subdivision of the State of Montana,

               Plaintiff, Counter Defendant
               and Appellee,

         v.                                                       ORDER

RISING SUN ESTATES, LLC, JACK
McLEOD and JOHN DOES 1-5.

               Defendants, Counter Plaintiff
               and Appellant.
                                     _________________


         This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on February 10, 2022, this Court has determined that the brief does
not comply with Rule 12 and must be resubmitted.
         M. R. App. P. 12(1)(i) requires the appellant’s brief be appended with “the
relevant judgment, order(s), findings of fact, conclusions of law, jury instruction(s),
ruling(s), or decision(s) from which the appeal is taken together with any written
memorandum or rationale of the court, and those pages of the transcript containing any
oral ruling in support.” The relevant order(s) are not appended to Appellant’s opening
brief.
Therefore,
         IT IS ORDERED that the referenced brief is rejected.
         IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rule and that the Appellant shall
serve copies of the revised brief on all parties of record;
         IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                       Ingrid Gustafson
                                                                              Justice, Montana Supreme Court
                                                                                      February 11 2022